Citation Nr: 0611456
Decision Date: 04/20/06	Archive Date: 06/16/06

Citation Nr: 0611456	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-18 874	)	DATE APR 20 2006
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to June 
1992.  He died in December 1999.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.  

In August 2004, the Board remanded the present matter for 
additional development and due process concerns.  


VACATUR

On February 23, 2006, the Board entered a decision in this 
appeal denying the benefit sought.  Unfortunately, the Board 
rendered that decision prior to affording the appellant the 
opportunity to present testimony at a Board hearing.  It 
appears that she had requested a hearing before a travel 
Board on February 17, 2006, but her request was not 
associated with the claims folder.  Accordingly, the Board 
will vacate the February 23, 2006, decision pursuant to 38 
C.F.R. § 20.904 in order to ensure due process.

ORDER

The Board decision of February 23, 2006, in the above-
captioned appeal is vacated.


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

Citation Nr: 0605254	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  02-18 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1970 to June 
1992.  He died in December 1999.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied the above claim.

In August 2004, the Board remanded the present matter for 
additional development and due process concerns.  The case 
has been returned for further appellate review.


FINDINGS OF FACT

1.  The veteran died in December 1999.  The Certificate of 
Death lists the immediate cause of death as cardiogenic shock 
with an underlying cause of acute myocardial infarction.  

2.  At the time of the veteran's death, he was not service 
connected for any disability.

3.  The cause of the veteran's death did not have its onset 
during active service or any applicable presumptive period, 
and is not related to any in-service disease or injury.




CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially to cause, the veteran's death.  
38 U.S.C.A. §§ 1110, 1112, 1310, 5107  (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2005); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the appellant in August 2004.  The appellant was 
told of the requirements to successfully establish service 
connection for cause of death, advised of her and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
this letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The appellant was not provided adequate VCAA notice prior to 
the initial RO adjudication of her claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the August 2004 
notice letter was subsequently considered by the RO in the 
August 2005 supplemental statement of the case.  Accordingly, 
there is no indication that the outcome of the case would 
have been different had the appellant received pre-
adjudicatory notice.  The appellant has been provided a 
meaningful opportunity to participate effectively in the 
processing of her claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 220 (2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO successfully obtained the veteran's private 
medical records.  The RO has contacted the National Personnel 
Records Center (NPRC) in June 2002, March 2003, and October 
2004; Lackland Air Force Base on April 2003 and March 2005; 
and Randolph Air Force Base in May 2003, in attempts to 
retrieve any military medical records and post-service 
treatment records, as indicated by the appellant.  Responses 
from these requests have shown that these records are not at 
their locations.  The appellant was notified that these 
records were not available in the August 2003 and August 2005 
supplemental statements of the case.  In the August 2004 VCAA 
letter, she was requested to submit any copies of these 
records in her possession.  In a letter received in January 
2006, the appellant stated that she did not have any further 
evidence to submit. 

Based on this development history and the responses from the 
NPRC and the Lackland and Randolph Air Force Bases, the Board 
finds that further development for any military medical 
records would be futile.  See 38 U.S.C.A. § 5103A(b) (West 
2002); 38 C.F.R. § 3.159(c)(2) (2005).  The Board also finds 
that the RO's actions have fully complied with VA's duty to 
notify the appellant regarding this matter.  See 38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e) (2005).  The 
appellant has not identified any additional relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).  Here, a medical opinion was 
obtained in July 2005.  The duty to notify and assist having 
been met by the RO to the extent possible, the Board turns to 
the analysis of the appellant's claim on the merits.


II.  Cause of death

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2005); see 38 U.S.C.A. § 1310 (West 2002); 
see also 38 U.S.C.A. §§ 1110 and 1112 (West 2002).  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b) 
(2005).  A contributory cause of death must be causally 
connected to the death and must have contributed 
substantially or materially to death, combined to cause 
death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c)(1) (2005).  See generally Harvey 
v. Brown, 6 Vet. App. 390, 393 (1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death or for which service 
connection should have been established.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303, 3.304 (2005).  Service connection may be granted for 
any disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and 
the present disease or injury. Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In addition, service connection for cardiovascular-renal 
disease, including hypertension, may be established based 
upon a legal "presumption" by showing that either 
disability manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§  1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005). 

The appellant as a layperson has not been shown to be capable 
of making medical conclusions, thus, her statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Neither the Board nor the appellant is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  Cohen v. Brown, 10 Vet. App. 128 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service medical records reveal that in June 1976, the 
veteran's blood pressure was 135/90.  A report of medical 
examination dated in December 1980 shows that his blood 
pressure was 132/90.

In July 1982, the veteran was treated for complaints of chest 
pain in the right quadrant.  The pain was off and on and 
lasted about 1 to 2 minutes.  Physical examination revealed a 
normal heart rate, BP 135/86, and normal heart sounds and 
rhythm.  The right pectoral muscle was slightly spastic and 
sensitive to digital pressure.  He was diagnosed as having a 
right pectoral muscle spasm.  

In  March 1984 and January 1989 periodic physicals, the 
veteran's heart and vascular system was reportedly normal.  
The veteran underwent a coronary artery risk evaluation in 
March 1984, which stated that he smoked 2 1/2 to 3 packs of 
cigarettes per day and was counselled on diet and lifestyle.  
In March 1989, he was again evaluated and was recommended 
risk intervention for increase in cholesterol and smoking.  

A chronological record of medical care dated in April 1985 
shows that the veteran reported episodic left-sided chest 
pain.  Electrocardiographic evaluation revealed a normal 
sinus rhythm.  The assessment was obesity and episodic chest 
pain.  An ambulance activity report dated in November 1986 
shows that while being transported to the hospital for severe 
back pain, the veteran's blood pressure was 140/100 and 
120/100.

Separation examination dated in May 1992 reported the 
veteran's heart and vascular system as normal.  His blood 
pressure was 118/82.  In the report of medical history, the 
veteran reported that he was in good health and denied having 
any chest pain or pressure.

After service, private hospitalization records from December 
1999 reported that the veteran arrived at the hospital on 
December 14, 1999 through the Emergency Room by an emergency 
medical services crew.  The discharge report stated he had 
collapsed at home and suffered episodes of cardiac arrest on 
the way to the hospital.  The veteran's family stated that 
they did not recall him ever having chest pain in the past.  
It was noted under past medical history that the veteran had 
very little medical history as he had very little 
consultations in the past.  He reportedly had no complaints 
of fatigue or tiredness and had continued to work.  It was 
also noted that the veteran had reportedly been treated 
occasionally for hypertension.  The veteran was treated for 
two days and underwent several surgical procedures.  He died 
on December 17, 1999.  The veteran was diagnosed as having 
cardiogenic shock, secondary to acute inferior wall 
myocardial infarction with renal failure, secondary to shock.

The certificate of death shows that the immediate cause of 
the veteran's death was cardiogenic shock and acute 
myocardial infarction.  

In July 2005, a VA medical examiner provided a medical 
opinion as to whether the veteran's cause of death was 
related to service.  The examiner stated that he reviewed the 
claims file extensively and found there was not enough 
information in the claims file to provide a definite opinion 
as to whether the cause of the veteran's death was 
specifically related to service.  He explained that there was 
not enough information available to determine whether he had 
hypertension and cardiovascular disease during active duty or 
whether the cause of the veteran's death were related to 
hypertension or cardiovascular disease.  The examiner did 
opine, based on the available information, that hypertension 
and cardiovascular disease did not exist during service and 
the process of arteriosclerotic cardiovascular disease was a 
process that developed after separation.  

The Board has reviewed the record in its entirety.  During 
the veteran's lifetime, he was not service connected for any 
disability.  The death certificate reveals that he died in 
December 1999.  The immediate cause was cardiogenic shock 
with an underlying cause of acute myocardial infarction.  
Cardiac problems did not appear until December 1999, a few 
days before the veteran died.  In the December 1999 private 
medical record, the veteran's family reported that the 
veteran had hypertension prior to his hospitalization.  
However, there is no evidence of record showing that the 
veteran was ever diagnosed as having hypertension or any 
cardiovascular disease before December 1999.  

There is no evidence showing that the veteran's heart 
condition had its onset in service or within one year of 
service, or was related to any in-service disease or injury.  
Although the veteran was treated for complaints of chest pain 
in July 1982 during service, he was diagnosed as having a 
right pectoral muscle spasm, which has not been shown to be 
related to his cause of death.  Furthermore, the July 2005 VA 
examiner provided an opinion that hypertension and 
cardiovascular disease did not exist during service and the 
process of arteriosclerotic cardiovascular disease was a 
process that developed after separation.  The opinion is 
found to be persuasive.  See Prejean v. West, 13 Vet. App. 
444, 448-9 (2000).  There is no competent evidence of record 
which connects any disability listed on the veteran's death 
certificate to his active service, and the veteran's cardiac 
problems were diagnosed well outside the presumptive period.  

The appellant contends that the deceased veteran was 
diagnosed as having diabetes and hypertension during service 
in 1987 and these conditions lead to his fatal heart attack.  
There is no competent medical evidence showing that the 
veteran was diagnosed as having diabetes and hypertension 
during service or that his cause of death was related to 
these illnesses.  Furthermore, the appellant is not competent 
to make such an assessment and her opinion has no probative 
value.  See Espiritu.  

Therefore, because the veteran's death was not caused by a 
disability for which service connection had been established 
at the time of death or for which service connection should 
have been established, the appellant's claim is denied.  The 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is not for application.  38 C.F.R. 
§§ 3.102, 4.3 (2005).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs



